Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 16 including “a second shield plate coupled to the first shield mount, wherein the second shield plate covers a portion of the body bottom surface of the package body” was not considered to be obvious.
The limitations of claim 17 including “wherein the first shield mount extends beyond a first side surface of the package body; wherein the lead frame comprises a second shield mount that extends beyond a second side surface of the package body that is opposite the first side surface; and wherein the first shield plate is coupled to the second shield mount at a location external to the package body” was not considered to be obvious.
The limitations of claim 38 including “at least one of: coupling a second shield plate to the first shield mount, wherein the second shield plate covers a portion of the body bottom surface of the package body; or coupling the first shield plate to a second shield mount that extends beyond a second side surface of the package body that is opposite a first side surface of the package body beyond which the first shield mount extends such that the first shield plate is coupled to the second shield mount at a location external to the package body” was not considered to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SITARAMARAO S YECHURI/Primary Examiner, Art Unit 2818